Simmons, C. J.

1. An absolute contract for tbe sale of personalty is not void although, a part of the consideration of the sale may be the payment of a debt infected with usury; and where such a contract is evidenced by a written bill of sale, the vendee may maintain thereon an action of trover against the vendor. Hicks v. Marshall, 67 Ga. 713; Harris v. Hull, ex’r, 70 Ga. 832; Barfield v. Jefferson, 78 Ga. 220.
2. The evidence in this case warranted a finding that the sale was absolute and not for the purpose of securing a debt; and it affords no cause, of complaint to the defendant that the money verdict in the plaintiff’s favor was for an amount less than that which the evidence authorized.
3. This court cannot sustain a ground of a motion for a new trial which merely alleges that the trial judge “erred in not allowing defendant’s attorney to open and conclude, he having claimed the right to do so.” Judgment affirmed.
tJesse W. Walters, for plaintiff in error.
8. J.. Jmes, contra.